Citation Nr: 0506740	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  00-07 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for Crohn's disease, to 
include claimed as due to Agent Orange exposure.

2.  Whether new and material evidence has been obtained to 
reopen the claim for entitlement to service connection for 
multiple sclerosis (MS), to include claimed as due to Agent 
Orange exposure.

3.  Entitlement to specially adapted housing or special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The appellant had active duty from September 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  The claims file is under the jurisdiction of 
the RO in Louisville, Kentucky.

The case was previously before the Board in January 2003, at 
which time the claim for entitlement to service connection 
for Crohn's disease was reopened.  The case was again before 
the Board in August 2003, at which time it was Remanded to 
obtain additional medical records and for other development.  
The requested development having been completed, the case is 
once again before the Board for appellate consideration of 
the issues on appeal. 

The issues of entitlement to service connection for Crohn's 
disease, the reopened claim of entitlement service connection 
for multiple sclerosis, and the veteran's claim of 
entitlement to a specially adapted housing or special home 
adaptation grant are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  By rating decision dated in January 1997, the appellant's 
claim of entitlement to service connection for MS was denied 
and the appellant did not challenge such denial by the filing 
of a notice of disagreement.

2.  Additional service medical records have been received 
since the January 1997 decision.


CONCLUSION OF LAW

Since the RO's January 1997 decision, new and material 
evidence has been received, and the claim of entitlement to 
service connection for multiple sclerosis (MS) is reopened.  
38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it should be noted that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist.  On August 29, 2001, the final regulations 
implementing the VCAA were published in the Federal Register.  
The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2000. 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (now codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for MS has been completed.  
The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a grant of the benefit sought on appeal (that 
is-reopening of the claim).  Therefore, any outstanding 
development not already conducted by VA is without prejudice; 
hence, any deficiencies in the duties to notify and to assist 
constitute harmless error.

New and Material Evidence

A claim of entitlement to service connection for MS was 
previously denied by an unappealed rating decision dated in 
January 1997.  Inasmuch as the veteran did not perfect a 
timely appeal, the RO's decision is final.  38 U.S.C.A. 
§ 7105.

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994). 

The issue of new and material evidence must be addressed in 
the first instance by the Board because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id. 

Additional service department records that have been located 
subsequent to a final rating determination, by definition, 
constitute new and material evidence.  38 C.F.R. § 3.156(c).  
That provision is silent as to whether any newly discovered 
service records must be pertinent to a particular claimed 
disorder that has been previously denied.  In this case, 
additional service medical records were forwarded for 
association with the claims file in April 2004.  The subject 
records reflect treatment of the veteran from October 1966 
for an upper respiratory infection, (diffuse) acute-treated, 
cured.  Although the records do not pertain to MS, a liberal 
construction of Section 3.156(c) would result in 
consideration of such records as new and material evidence.  
Accordingly, the claim is reopened.  

If the claim is reopened, then, the ultimate credibility or 
weight to be accorded such evidence must be determined as a 
question of fact.  Justus v. Principi, 3 Vet. App. 510 
(1992).  With the veteran's claim having been reopened, a 
full de novo review and weighing of all of the evidence by 
the RO is in order as more particularly set forth in the 
remand portion of this decision.  


ORDER

The veteran's claim of entitlement to service connection for 
MS is reopened.  To this extent, the appeal is granted, 
subject to the directions set forth in the following remand 
portion of this decision.


REMAND

The veteran had complaints of abdominal/gastrointestinal pain 
documented during military service in December 1968, which 
complaints were ultimately attributed to constipation.  His 
representative has asserted in May 2002 that those particular 
manifestations require the VA to conduct additional medical 
inquiry to ascertain whether that symptomatology led to his 
current diagnosis of Crohn's.  The U.S. Court of Appeals for 
Veterans Claims (Court) has recently held that where there is 
an in-service notation of a potentially relevant abnormality, 
a medical opinion may be required to aid in substantiating 
the claim.  Duenas v. Principi, 18 Vet. App. 512 (2004).  
Accordingly, the Board considers that a medical opinion would 
materially assist in the development of this appeal.

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence 
is presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon 
the merits.  Once it has been determined that a claimant has 
produced new and material evidence, the adjudicator must 
evaluate the merits of the claim in light of all the 
evidence, both new and old, after ensuring that the VA's 
statutory duty to assist the appellant in the development of 
his claim has been fulfilled.

With respect to the MS claim, the Board has jurisdiction of 
both parts of the two-step Manio analysis in new and material 
evidence cases.  Where, as here, the RO initially found no 
new and material evidence to reopen and the Board finds that 
such new and material evidence has in fact been received 
(thus reopening the claim), then the case must be remanded to 
the RO for the second step of the Manio analysis (a de novo 
review of the entire record) unless there would be no 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board observes that, rather than advancing the 
claim broadly on the merits, the veteran's representative has 
argued the more limited position that "new and material 
evidence" had been submitted vis-à-vis the MS claim.  See 
e.g. Informal Hearing Presentation of January 2005.  
Consequently, the Board concludes that the veteran would be 
prejudiced unless an opportunity were afforded to the veteran 
to advance that claim on the merits.  Furthermore, the 
veteran has also claimed that the MS is secondary to the 
colitis, and, if service connection were ultimately granted 
for colitis, that would affect consideration of this claim.

In this decision, for the above reasons, the Board is 
remanding the appellant's claims of entitlement to service 
connection for Crohn's disease and multiple sclerosis.  
Because his claim of entitlement to a specially adapted 
housing or special home adaptation grant is potentially 
linked to the resolution of these service connection claims, 
the Board is of the opinion that the claims should be 
considered together.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development: 

1.  The claims file should be referred to 
a physician with specialization in 
gastroenterolgy.  The examiner is 
requested to review the claims folder, 
including the service medical records.  
Based on this review, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that the veteran's condition presently 
diagnosed as Crohn's disease is 
etiologically related to, and/or has been 
aggravated by, the veteran's service, to 
include the allegation that it is due to 
Agent Orange exposure.  The examiner's 
attention is invited to clinical records 
of abdominal/gastrointestinal pain 
documented during military service in 
December 1968, which were finally 
assessed as attributable to constipation.  
If the opinion cannot be provided without 
resort to speculation, it should be so 
stated.

If the physician believes that an 
examination is warranted, the veteran 
should be scheduled for an examination.  
The complete rationale for all opinions 
expressed must be provided. 

2.  The examination report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, corrective procedures must be 
implemented.

3.  After undertaking any other 
development deemed necessary, the case 
should again be reviewed on the basis of 
the additional evidence and any 
additional argument.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to afford due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


